J-S50023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RAYMOND W. SHELTON

                            Appellant                 No. 1343 MDA 2015


       Appeal from the Judgment of Sentence entered June 29, 2015
               In the Court of Common Pleas of Adams County
Criminal Division at No: CP-01-CR-0000732-2014; CP-01-CR-0001196-2014


BEFORE: MUNDY, STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY STABILE, J.:                              FILED JULY 22, 2016

        Appellant, Raymond W. Shelton, appeals from the judgment of

sentence entered in the Court of Common Pleas of Adams County, following

his convictions of theft by deception and bad check.1          Appellant’s counsel

has filed a petition to withdraw, alleging that this appeal is wholly frivolous,

and has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1968)

and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). Upon review,

we affirm Appellant’s judgment of sentence, and grant counsel’s petition to

withdraw.

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  Respectively, 18 Pa.C.S.A. § 3922(a)(1), graded as a felony of the third
degree, and 18 Pa.C.S.A. § 4105(a)(1), graded as a misdemeanor of the
second degree.
J-S50023-16



       The trial court summarized the relevant background information as

follows.

       On April 6, 2015, Appellant appeared before the [c]ourt with
       counsel and entered pleas of guilty to theft by deception and bad
       check. The pleas were entered and accepted by the [c]ourt
       without any sentencing agreement. A pre-sentence investigation
       was ordered. Sentencing ultimately occurred on June 29, 2015.
       Based on the information contained in the pre-sentence
       investigation and the comments of the Appellant and counsel,
       Appellant was sentenced on the theft by deception conviction to
       serve no less than one and a half nor more than five years in a
       state correctional institution. On the bad check conviction, the
       Appellant was sentenced to serve no less than one year nor
       more than two years in a state correctional institution. The
       sentences were imposed consecutively to each other and
       consecutive to a sentence the Appellant was serving in the state
       of Maryland.

       Prior to imposing sentence, the sentencing court noted relevant
       information in the pre-sentence investigation which indicated
       Appellant had been convicted on at least 45 prior occasions for
       similar conduct. At that time, the Court opined that efforts at
       rehabilitation have obviously proved to be unsuccessful.
       Nevertheless, the sentencing court exercised restraint as the
       sentences which were imposed fell within the sentencing
       guidelines. Specifically, the pre-sentence investigation revealed
       that the theft conviction carried an offense gravity score of five
       and a prior record score of five which provided for a standard
       minimum range of 12 to 18 months.[2] The bad check conviction
       carried an offense gravity score of two which, when coupled with
       a prior record score of five, revealed a standard minimum
       sentencing range of 1 to 9 months with an aggr[av]ated range of
       up to 12 months.

Trial Court Opinion (T.C.O.), 11/19/15, at 1-2.

____________________________________________


2
  A third degree felony has a maximum of seven years. 18 Pa.C.S.A.
§ 1103(3).



                                           -2-
J-S50023-16



     Appellant timely filed a post-sentence motion for modification of his

sentence, which the trial court denied. On July 31, 2015, Appellant timely

filed a notice of appeal.     The trial court and Appellant complied with

Pa.R.A.P. 1925.

     Appellant’s counsel filed in this Court a motion to withdraw as counsel

along with an Anders brief, wherein counsel raises one issue for our review:

“Whether the lower court abused its discretion in sentencing Appellant to the

aggravated range on one case and the top of the standard guidelines on the

other, for an aggregate of two and a half (2 ½) to seven (7) years in state

prison.” Anders Brief at 6.

     We must first address counsel’s petition to withdraw before reviewing

the merits of Appellant’s appeal. Commonwealth v. Goodwin, 928 A.2d

287, 290 (Pa. Super. 2007) (en banc).          It is well-established that, in

requesting a withdrawal, counsel must satisfy the following procedural

requirements: 1) petition the court for leave to withdraw stating that, after

making a conscientious examination of the record, counsel has determined

that the appeal would be frivolous; 2) provide a copy of the brief to the

defendant; and 3) advise the defendant that he or she has the right to retain

private counsel, proceed pro se, or raise additional arguments that the

defendant considers worthy of the court’s attention.     Commonwealth v.

Lilley, 978 A.2d 995, 997 (Pa. Super. 2009).

     Instantly, counsel’s petition to withdraw from representation provides

that counsel reviewed the record and concluded that the appeal is frivolous.

                                    -3-
J-S50023-16



Furthermore, counsel notified Appellant that he was seeking permission to

withdraw and provided Appellant with copies of the petition to withdraw and

his Anders brief. Counsel also advised Appellant of his right to retain new

counsel, proceed pro se, or raise any additional points he deems worthy of

this Court’s attention.    Accordingly, we conclude that counsel has satisfied

the procedural requirements of Anders.

        We next must determine whether counsel’s Anders brief complies with

the substantive requirements of Santiago, wherein our Supreme Court

held:

        [I]n the Anders brief that accompanies court-appointed
        counsel’s petition to withdraw, counsel must: (1) provide a
        summary of the procedural history and facts, with citations to
        the record; (2) refer to anything in the record that counsel
        believes arguably supports the appeal; (3) set forth counsel’s
        conclusion that the appeal is frivolous; and (4) state counsel’s
        reasons for concluding that the appeal is frivolous. Counsel
        should articulate the relevant facts of record, controlling case
        law, and/or statutes on point that have led to the conclusion that
        the appeal is frivolous.

Santiago, 978 A.2d at 361.        Here, our review of counsel’s brief indicates

that he has complied with the briefing requirements of Santiago.                  We,

therefore, conclude that counsel has satisfied the minimum requirements of

Anders/Santiago.

        Once   counsel    has   met   his   obligations,   “it   then   becomes   the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the




                                        -4-
J-S50023-16



appeal is in fact wholly frivolous.” Id. at 355 n.5. Thus, we now turn to the

merits of Appellant’s appeal.

      Appellant challenges only discretionary aspects of his sentence.

“Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Allen, 24 A.3d 1058,

1064 (Pa. Super. 2011). As this Court explained in Allen,

      An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a
      four-part test: (1) whether appellant has filed a timely notice of
      appeal, see Pa.R.A.P. 902 and 903; (2) whether the issue was
      properly preserved at sentencing or in a motion to reconsider
      and modify sentence, see Pa.R.Crim.P. [720]; (3) whether
      appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and (4)
      whether there is a substantial question that the sentence
      appealed from is not appropriate under the Sentencing Code.

Id.

      As Appellant has satisfied the first three requirements, we must

determine whether Appellant has presented a substantial question that the

sentence appealed from is not appropriate under the Sentencing Code. “The

determination of what constitutes a substantial question must be evaluated

on a case-by-case basis.” Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa.

Super. 2011).     “An appellant making an excessiveness claim raises a

substantial question when he sufficiently articulates the manner in which the

sentence violates either a specific provision of the sentencing scheme set

forth in the Sentencing Code or a particular fundamental norm underlying

the sentencing process.” Commonwealth v. Raven, 97 A.3d 1244, 1253



                                    -5-
J-S50023-16



(Pa. Super. 2014), appeal denied, 105 A.3d 736 (Pa. 2014) (internal

citations and quotations omitted). However,

       [i]f the sentence imposed is within statutory limits, there is no
       abuse of discretion, unless the sentence is manifestly excessive
       as to inflict too severe a punishment. Absent an abuse of
       discretion, a sentence imposed by the trial court will not be
       disturbed on appeal.[3] In imposing sentence, the sentencing
       court must consider the particular circumstances of the offense
       and the character of the defendant in reaching its determination.

Commonwealth v. Martin, 477 A.2d 555, 557 (Pa. Super. 1984) (citations

omitted).

       Appellant argues his sentences, although within the guidelines, were

based primarily on his prior record, which was already factored into the

guidelines. Anders Brief at 10. Appellant also argues there were mitigating

circumstances and he took responsibility for actions so he “should have

received some benefit for not going to trial.”     Id. at 11.    Appellant also

points out the Commonwealth only requested a sentence of one to three

years in state prison. Id. Appellant further argues he raises a substantial

question, asserting “the aggregate sentence of two and a half (2½) to seven



____________________________________________


3
  “In this context, an abuse of discretion is not shown merely by an error in
judgment. Rather, the appellant must establish, by reference to the record,
that the sentencing court ignored or misapplied the law, exercised its
judgment for reasons of partiality, prejudice, bias or ill will, or arrived at a
manifestly unreasonable decision.” Commonwealth v. Zirkle, 107 A.3d
127, 132 (Pa. Super. 2014), appeal denied, 117 A.3d 297 (Pa. 2015).




                                           -6-
J-S50023-16



(7) years is not consistent with the gravity of the violation, the need for

public protection, and the defendant’s needs for rehabilitation.” Id.

      As Appellant acknowledges, he was sentenced within the guidelines on

both of his convictions.      In sentencing him, the trial court based its

sentencing scheme on Appellant’s threat to public safety and his history of

repeated failures at rehabilitation, stating, “Your claims of you’re tired of

breaking the law really are hollow.     A number jumps off the sheet, quite

frankly, I’ve never seen one so high as 45 criminal convictions,” and

“[Appellant] has 45 prior convictions for similar conduct.          Efforts at

rehabilitation have obviously proved to be unsuccessful.” N.T. Sentencing,

6/29/15, at 6-7; T.C.O., 11/19/15, at 1-4. Accordingly, Appellant’s sentence

was not “manifestly excessive as to inflict too severe a punishment” and

Appellant has not demonstrated an abuse of the trial court’s discretion. See

Martin, 477 A.2d at 557-58 (Sentence not manifestly excessive when within

guidelines and trial court considered case’s circumstances, gravity of

offense, appellant’s rehabilitative needs, and protection of public.) As such,

Appellant fails to raise a substantial question for our review.

      We have conducted an independent review of the record and

addressed Appellant’s arguments on appeal.          Based on our conclusions

above, we agree with counsel that the issue Appellant seeks to litigate in this

appeal is wholly frivolous. Also, we do not discern any non-frivolous issues

that Appellant could have raised. We, therefore, grant counsel’s petition to

withdraw and affirm the judgment of sentence.

                                      -7-
J-S50023-16



     Judgment of sentence affirmed. Petition to withdraw granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/22/2016




                                  -8-